ORDER
OPALA, Chief Justice.
The Oklahoma Bar Association filed an application requesting this Court to issue an order compelling the Respondent to show cause why he should not be suspended from the practice of law under The Rules Governing Disciplinary Proceedings, Rule 6.2A, Emergency Interim Suspension Orders and Related Relief. See In the Matter of the Application of the Oklahoma Bar Association to amend the Rules Governing Disciplinary Proceedings, No. SCBD 3633, 63 O.B.J. 1121, 1124 (April 18, 1992), (Order of Oklahoma Supreme Court on April 7, 1992).
The verified application was served on Respondent by certified mail. The application alleges that Respondent’s practice of law poses an immediate threat of substantial and irreparable public harm and that Respondent has converted or commingled over one hundred thousand dollars of client funds and has engaged in fraud therein all involving several clients on several occasions. Respondent was ordered to answer the application and show cause why he should not be subject to an interim suspension. The Respondent has not responded to the Court’s show cause order.
The Respondent, Don E. Gasaway, is hereby suspended from the practice of law pending the resolution of SCBD No. 3776. Respondent shall give written notice to affected clients and otherwise comply with Rule 9.1 of the Rules Governing Disciplinary Proceedings within ten days of the date this order.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 13th DAY OF JULY 1992.
HODGES, V.C.J., and LAVENDER, HARGRAVE, ALMA WILSON, KAUGER, SUMMERS and WATT, JJ., concur.
SIMMS, J., disqualified.